


Exhibit 10.67




EXHIBIT LABOR AGREEMENT
GRANT FOR PARTICIPANTS




In Santiago, Chile, effective as of March 12, 2012, between CLIFFS NATURAL
RESOURCES EXPLORATION CHILE LIMITADA, tax payer identity number ____________,
duly represented by _________________, American, ________, ________, hereinafter
and indistinctly, the “Employer” or the “Company”, as one party and, as the
other, xxxxxx, hereinafter referred to as the “Employee” or the
“Participant”,have entered into this exhibit to the employment agreement signed
on ________________, by and between the parties appearing hereto (hereinafter,
the “Exhibit”); amendment which is set down, for all legal purposes, as an annex
to the referred employment agreement:


First: Cliffs Natural Resources Inc., on behalf of the Company, hereby grants to
Participant, xxx Performance Units and an additional xxx Retention Units, as
both terms are defined in the Plan referred to under the Second Provision below,
covering the incentive period commencing January 1, 2012 and ending December 31,
2014 (hereinafter, the “Incentive Period”), the terms and conditions of which
are set forth below.


Second: The present grant for participants shall be governed by the provisions
set forth below, and in absence thereof, the amended and restated Cliffs Natural
Resources Inc. 2007 incentive equity plan (hereinafter the “Plan”) shall apply,
a copy of which is hereby provided to the Participant, who declares having
received it and fully comprehended the stipulations therein.







- 1 -



--------------------------------------------------------------------------------




ARTICLE 1.
Definitions
All terms used herein with initial capital letters shall have the meanings
assigned to them hereunder or in the Plan. In particular, the following terms
shall have the following meanings:
1.1    “Market Value Price” shall mean the latest available closing price of a
Share, as defined in the Plan, of the Company or the latest available closing
price per share of a common share of each of the entities in the Peer Group, as
defined below, whichever the case may be, on the New York Stock Exchange or
other recognized market if the stock does not trade on the New York Stock
Exchange at the relevant time.
1.2    “Non-Qualified Deferred Compensation Plans” shall mean the Company’s
Voluntary Non-Qualified Deferred Compensation Plan, its 2012 Non-Qualified
Deferred Compensation Plan, or any other similar non-qualified deferred
compensation plan sponsored by the Company or its Subsidiaries, as defined in
the Plan.
1.3    “Peer Group” shall mean the group of companies, as set forth on attached
Exhibit A, against which the Relative Total Shareholder Return, as defined under
Section 1.6 below, of the Company is measured over the Incentive Period.
1.4    “Performance Objectives” shall mean for the Incentive Period the
predetermined objectives of the Company with respect to the goal for the
Relative Total Shareholder Return, as defined under Section 1.6 below,
established by the Compensation and Organization Committee of the Board of
Directors of Cliffs Natural Resources Inc. (hereinafter, the “Committee”), and
reported to the aforementioned Board, as set forth on attached Exhibit B.
1.5    “Performance Units Earned” shall mean the number of Units of the Company
(or cash equivalent) earned by the Participant following the conclusion of an
Incentive Period in which one or more of Company Performance Objectives was met
at the “Threshold” level or a higher level, as determined under Section 2.3
below.

- 2 -



--------------------------------------------------------------------------------




1.6    “Relative Total Shareholder Return” shall mean for the Incentive Period,
the Total Shareholder Return of the Company compared to the Total Shareholder
Return of the Peer Group, as set forth on attached Exhibit C.
1.7    “Total Shareholder Return” or “TSR” shall mean for the Incentive Period
the cumulative return to shareholders of the Company and to the shareholders of
each of the entities in the Peer Group during the Incentive Period, measured by
the change in Market Value Price per share of a Share of the Company plus
dividends (or other distributions, excluding franking credits) reinvested over
the Incentive Period and the change in the Market Value Price per share of the
common share of each of the entities in the Peer Group plus dividends (or other
distributions, excluding franking credits) reinvested over the Incentive Period,
determined on the last business day of the Incentive Period compared to a base
measured by the average Market Value Price per share of a Share of the Company
and of a common share of each of the entities in the Peer Group on the last
business day of the year immediately preceding the Incentive Period. Dividends
(or other distributions, excluding franking credits) per share are assumed to be
reinvested in the applicable stock on the last business day of the quarter
during which they are paid at the then Market Value Price per share, resulting
in a fractionally higher number of shares owned at the market price.
1.8    “Cause” shall mean, for the purposes of this Exhibit, the grounds that
justify termination by the Employer of the work relationship with the Employee,
without any right whatsoever to compensation, in accordance with the applicable
dispositions of Chilean Labor Code. By way of example, the above shall refer to
cases of inappropriate behaviour; participation in negotiations within the
Company’s business activities that have been explicitly forbidden in the
Employee’s employment agreement; abandonment of the work place or unjustified
absence for two consecutive days; acts, omissions or acts of negligence that
affect the safety or operations of the work place, the safety or activity of the
workers or the health of the latter; intentional harm

- 3 -



--------------------------------------------------------------------------------




caused to the facilities or the machinery; serious breach of the obligations set
forth under the employment agreement of the Employee; and all other cases set
forth in accordance with the labor laws of Chile.


ARTICLE 2.
Grant and Terms of Performance Units
2.1    Grant of Performance Units. The Company has granted to the Participant
the number of Performance Units, in the manner stipulated herein, without
dividend equivalents, effective as of the date of this Exhibit.
2.2    Payment of Performance Units. The Performance Units shall only result in
the payment of cash (in CLP$ based on the average U.S. dollar exchange rate for
the sixty (60) days ending on the date such amount would (if applicable) be
subject to income tax in the Republic of Chile), if at all, only after the
completion of the Incentive Period and only if such Performance Units are earned
as provided in Section 2.3.
2.3    Performance Units Earned. Performance Units Earned, if any, shall be
determined in accordance with the degree of achievement of the Company
Performance Objectives, as set forth in Exhibit B, , and as determined and
certified by the Committee as of the end of the Incentive Period. In no event,
shall any Performance Units be earned with respect to achievement by the Company
in excess of the allowable maximum as established under the Performance
Objectives.
2.4    Calculation of Payout of Performance Units. The Performance Units granted
shall become Performance Units Earned determined in accordance with the degree
of achievement of the Performance Objectives established for the Incentive
Period. The percentage level of achievement determined for the Performance
Objective shall be multiplied by the number of Performance Units granted to
determine the actual number of Performance Units Earned. The

- 4 -



--------------------------------------------------------------------------------




calculation as to whether the Company has met or exceeded the Performance
Objectives shall be determined and certified by the Committee in accordance with
this Exhibit.
2.5    Payment of Performance Units.
(a)    The Payment of Performance Units Earned shall be made in the form of cash
(in CLP$ based on the average U.S. dollar exchange rate for the sixty (60) days
ending on the date such amount would (if applicable) be subject to income tax in
the Republic of Chile), and shall be paid after the determination and
certification by the Committee of the level of attainment of the Performance
Objectives (the calculation of which shall have been previously reviewed by an
independent accounting professional), but in any event no later than 2½ months
after the end of the Incentive Period, unless the date of payment is deferred by
the Participant pursuant to, and in compliance with, the terms of the Company’s
Non-Qualified Deferred Compensation Plans. The determination of the cash value
of the Performance Units Earned shall be based on the Market Value Price of a
Share of the Company on the last day of the Incentive Period.
(b)    Any payment of Performance Units Earned to a deceased Participant shall
be paid to the beneficiary according to the laws of the Republic of Chile
governing the succession upon death.
(c)    Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Units Earned to the Participant. The
Performance Units granted by virtue of this Exhibit that have not yet been
earned as Performance Units Earned, and any interests of the Participant with
respect thereto, are not transferable other than pursuant to the laws of the
Republic of Chile governing descent and distribution.
2.6        Death, Disability, Retirement, or Other.
(a)    With respect to Performance Units granted to the Participant whose
employment is terminated because of the his death or Disability, as defined in
the Plan, the Participant (or his beneficiary or estate in the case of death)
shall vest 100% at target performance

- 5 -



--------------------------------------------------------------------------------




level in the Performance Units so granted and shall be paid at the time
specified in Section 2.5(a). If employment is terminated because of Retirement,
as defined in the Plan, or terminated by the Company without Cause, the
Participant shall receive at the time specified in Section 2.5(a) as Performance
Units Earned the number of Performance Units as is determined after the end of
the Incentive Period under Sections 2.3 and 2.4, prorated based upon the number
of full months between January 1, 2012 and the date the Participant ceased to be
employed by the Company compared to the thirty-six (36) months in the Incentive
Period.
(b)    The Participant will only be entitled to this benefit provided that he
does not voluntarily terminate its employment contract with the Company prior to
December 31, 2014, and that his work contract is not terminated with Cause by
the Company prior to the payment of the benefit granted herein. In the event the
Participant voluntarily terminates employment prior to December 31, 2014 or is
terminated by the Company with Cause prior to the date of payment of Performance
Units Earned, the Participant shall forfeit all right to any Performance Units
that would have been earned under this Exhibit.


ARTICLE 3.
Grant and Terms of Retention Units
3.1    Grant of Retention Units. Pursuant to this Exhibit, the Company has
granted to the Participant the number of Retention Units, without dividend
equivalents, effective as of the date of the present instrument.
3.2    Condition of Payment. Subject to the following Section 3.5 , the
Retention Units covered by this Exhibit shall only result in the payment in cash
of the value of the Retention Units if the Participant remains in the employ of
the Company or a Subsidiary throughout the Incentive Period.

- 6 -



--------------------------------------------------------------------------------




3.3    Calculation of Cash Payout. To determine the amount of the cash payout of
the Retention Units, the number of Retention Units covered by this Exhibit shall
be multiplied by the Market Value Price of a Share of the Company on the last
day of the Incentive Period.
3.4    Payment of Retention Units.
(d)    Payment of Retention Units shall be made in cash (in CLP$ based on the
average U.S. dollar exchange rate for the sixty (60) days ending on the date
such amount would (if applicable) be subject to income tax in Chile) and shall
be paid at the same time as the payment of Performance Units Earned pursuant to
Section 2.5(a), provided, however, in the event no Performance Units are earned,
then the Retention Units shall be paid in cash at the time the Performance Units
would normally have been paid.
(e)    Any payment of Retention Units to a deceased Participant shall be paid to
the beneficiary according to the laws of the Republic of Chile governing the
succession upon death.
(f)    Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Retention Units to the Participant. The Retention
Units granted under this Exhibit that have not yet been earned, and any
interests of the Participant with respect thereto, shall not be transferable
other than pursuant to the laws of the Republic of Chile governing descent and
distribution.
3.5    Death, Disability, Retirement or Other.
(a)    With respect to Retention Units granted to the Participant whose
employment is terminated because of his death or Disability during the Incentive
Period, the Participant (or his beneficiary or estate in the case of death)
shall vest 100% in the number of Retention Units as calculated in Section 3.3,
which shall be paid at the time specified in Section 3.4(a). If employment is
terminated because of Retirement or terminated by the Company without Cause
during the Incentive Period, the Participant shall receive at the time specified
in Section 3.4(a) the number of Retention Units as calculated in Section 3.3,
prorated based upon the number

- 7 -



--------------------------------------------------------------------------------




of full months between January 1, 2012 and the date the Participant ceased to be
employed by the Company compared to the thirty-six (36) months in the Incentive
Period.
(b)    The Participant will only be entitled to this benefit provided that he
does not voluntarily terminate its employment contract with the Company prior to
December 31, 2014 and that his work contract is not terminated with Cause by the
Company prior to the payment of the benefit granted in accordance with this
Exhibit. In the event the Participant voluntarily terminates employment prior to
December 31, 2014 or is terminated by the Company with Cause prior to December
31, 2014, the Participant shall forfeit all right to any Retention Units that
were granted hereunder.


ARTICLE 4.
Other Terms Common to Performance Units and Retention Units
4.1    Non-Compete and Confidentiality.
(a)    The Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any Subsidiary of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Subsidiary of the Company or distribute any secret or confidential
information belonging to the Company or any Subsidiary thereof.
(b)    Failure to comply with subsection (a) above will cause the Participant to
forfeit the right to Performance Units and Retention Units and require the
Participant to reimburse the Company for the taxable income received or deferred
on Performance Units and Retention Units that have been paid out in cash within
the 90-day period preceding the Participant’s termination of employment.
(c)    Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in

- 8 -



--------------------------------------------------------------------------------




the offset of said amount from the Participant’s account balance in the
Company’s Non‑Qualified Deferred Compensation Plans, if applicable (at the time
that the amounts owed under the Company’s Non-Qualified Deferred Compensation
Plans), and/or from any accrued salary or vacation pay owed at the date of
termination of employment or from future earnings payable by the Participant’s
next employer. If applicable, such offset shall be deemed to constitute the
payment due to him under the Company’s Non-Qualified Deferred Compensation Plans
in accordance with the time and form of payment specified under such plan and
the immediate repayment to the Company of the amounts owed under this Exhibit.
4.2    Change in Control. Notwithstanding the provisions set forth above, in the
event of a Change in Control, as defined in the Plan,, all Performance Units
granted to the Participant for Incentive Periods which have not ended before the
Change in Control shall immediately become Performance Units Earned at target
performance level on a one-to-one basis regardless of the actual achievement of
the Performance Objectives. All Performance Units, if any, granted to the
Participant for an Incentive Period which ended before the Change in Control,
and which have not been paid in accordance with Section 2.5, will be deemed to
be Performance Units Earned to the extent that they became Performance Units
Earned as of the end of the Incentive Period based upon the Performance
Objectives for the Incentive Period. The value of all Performance Units Earned,
including ones for Incentive Periods which have already ended, shall be paid in
cash based on the Market Value of an equivalent number of Shares determined on
the date the Change in Control occurs. Also, in the event of a Change in
Control, all Retention Units granted for all periods shall become nonforfeitable
and shall be paid in cash based on the Market Value of an equivalent number of
Shares determined on the date the Change in Control occurs. All payments with
respect to Performance Units and Retention Units shall be made within 10 days of
the Change in Control.







- 9 -



--------------------------------------------------------------------------------




ARTICLE 5.
General Provisions
5.1    Compliance with Law. The Company shall comply with all the applicable
laws of the Republic of Chile.
5.2    Withholding Taxes. To the extent that the Company is required to withhold
taxes in connection with any payment of Performance Units Earned or Retention
Units to the Participant under this Exhibit, the Company shall withhold the
minimum amount of taxes which it determines it is required by law or required by
the terms of the Exhibit or the Plan to withhold in connection with any
recognition of income incident to this Exhibit payable to the Participant or his
beneficiary.
5.3    Continuous Employment. For purposes of this Exhibit, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have ceased to be an
employee of the Company, by reason of his transfer from the Company to its
Subsidiaries, or related companies, or an approved leave of absence to the
extent authorized by the Plan.
5.4    Relation to Other Benefits. Any economic or other benefit to the
Participant under this Exhibit or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
5.5    Prevalence of Terms and Conditions under the Exhibit. The Retention Units
and Performance Units granted under this Exhibit shall prevail over the terms
and conditions of the Plan, in the event of conflict between both instruments.
5.6    Amendments. The Plan and this Exhibit may be amended at any time by the
Company. Any amendment to the Plan shall be deemed to be an amendment to this
Exhibit to the

- 10 -



--------------------------------------------------------------------------------




extent that the amendment is applicable hereto in accordance with Article 5.5
above. Except for amendments necessary to bring the Plan and this Exhibit into
compliance with current law including all applicable tax laws of the Republic of
Chile, no amendment to either the Plan or this Exhibit shall materially and
adversely affect the rights of the Participant under the Plan and this Exhibit
without the Participant’s consent.
5.7    Severability. In the event that one or more of the provisions of this
Exhibit is invalidated for any reason by a court of competent jurisdiction, the
remaining provisions hereof shall continue to be valid and fully enforceable.
5.8    Governing Law. This Exhibit shall be construed and governed in accordance
with the laws of Chile.
5.9    Governing Language. This Exhibit is signed in two versions, one in
Spanish and one in English. Nevertheless, in the case of disagreement between
the two, the Spanish version will prevail.
    
 
Name
p.o.a.
CLIFFS NATURAL RESOURCES EXPLORATION CHILE LTDA
Taxpayer Identification No.:_______________
 
 
 
 
Participant Signature


- 11 -



--------------------------------------------------------------------------------




EXHIBITS




Exhibit A        Peer Group
Exhibit B        Performance Objectives
Exhibit C        Relative Total Shareholder Return





- 12 -



--------------------------------------------------------------------------------




Exhibit A
PEER GROUP
(2012-2014)
The Peer Group will be the constituents as defined by the S&P Metals and Mining
ETF Index on the last day of trading of the Incentive Period. Any constituent
that underwent a restructuring or similar structural change or event resulting
in a significant distortion of performance results for the Incentive Period will
be excluded from the Peer Group.


The value of the stock of a Peer Group company will be determined in accordance
with the following:


1.
If the stock is listed on an exchange in the U.S. or Canada, then the value on
such exchange will be used;



2.
Otherwise, if the stock is traded in the U.S. as an American Depositary Receipt,
then the value of the ADR will be used; or



3.
Otherwise, the value on the exchange in the country where the company is
headquartered will be used.




- 13 -



--------------------------------------------------------------------------------




Exhibit B
PERFORMANCE OBJECTIVES
(2012-2014)
The Performance Objective of the Company is based on Relative Total Shareholder
Return (share price plus reinvested dividends) over the three-year Incentive
Period from January 1, 2012 to December 31, 2014. Achievement of the Relative
Total Shareholder Return objective shall be determined by the Total Shareholder
Return of the Company relative to the Peer Group. Achievement shall be
determined against the scale set forth in the Table Below:
 
Performance Level
Performance Factor
Threshold
Target
Maximum
 
 
 
 
Relative TSR
35th percentile
55th percentile
75th percentile
Payout For Relative TSR
50%
100%
200%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




- 14 -



--------------------------------------------------------------------------------




Exhibit C
RELATIVE TOTAL SHAREHOLDER RETURN
(2012-2014)
Relative Total Shareholder Return for the Incentive Period is calculated as
follows:
1.
The Total Shareholder Return as defined in Section 1.6 of these Terms and
Conditions for the Incentive Period for the Company shall be compared to the
Total Shareholder Return for each of the entities within the Peer Group for the
Incentive Period. The results shall be ranked to determine the Company’s
Relative Total Shareholder Return percentile ranking compared to the Peer Group.

2.
The Company’s Relative Total Shareholder Return for the Incentive Period shall
be compared to the Relative Total Shareholder Return Performance target range
established for the Incentive Period.

3.
The Relative Total Shareholder Return performance target range has been
established for the 2012-2014 Incentive Period as follows:



Performance Level
 
2012-2014
Relative Total Shareholder Return Percentile Ranking
Maximum
 
75th Percentile
Target
 
55th Percentile
Threshold
 
35th Percentile




- 15 -

